              Case 2:16-cr-00022-JHS Document 358 Filed 06/15/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  UNITED STATES OF AMERICA

         v.
                                                                 CRIMINAL ACTION
  YU XUE,                                                        NO. 16-22-1

                           Defendant.


                                               ORDER

       AND NOW, this 15th day of June 2021, upon consideration of Defendant Yu Xue’s Unopposed

Motion for Return of Property and Lifting of Lien (Doc. No. 348), it is ORDERED as follows:

       1. Defendant’s Motion (Doc. No. 348) is GRANTED.

       2. The Clerk of Court is directed to:

                a. Return the United States passports belonging to Yu Xue, Yudong Liu, Ethan L. Liu,

                   and Eden S. Liu;

                b. Return the expired Chinese passport belonging to Yudong Liu; and

                c. Lift the lien on the property located at 31 Knickerbocker Lane, Malvern, PA 19355.



                                                    BY THE COURT:



                                                    / s / J oel H. S l om s ky
                                                    JOEL H. SLOMSKY, J.
